United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued November 25, 2014                   Decided May 1, 2015

                          No. 13-3059

               UNITED STATES OF AMERICA,
                       APPELLEE

                              v.

                    RONALD WILLIAMS,
                       APPELLANT


        Appeal from the United States District Court
                for the District of Columbia
                   (No. 1:12-cr-00022-1)


    Jonathan S. Zucker, appointed by the court, argued the
cause and filed the briefs for appellant.

    Stephen F. Rickard, Assistant U.S. Attorney, argued the
cause for appellee. With him on the brief were Ronald C.
Machen Jr., U.S. Attorney, and Elizabeth Trosman, Assistant
U.S. Attorney.

    Before: ROGERS, KAVANAUGH, and PILLARD, Circuit
Judges.

    Opinion   for   the    Court   filed   by   Circuit   Judge
KAVANAUGH.
                              2

     KAVANAUGH, Circuit Judge: A jury convicted Ronald
Williams of two drug possession offenses and one drug
conspiracy offense. On appeal, Williams challenges his
conspiracy conviction on sufficiency of the evidence grounds.
He also contends that the District Court erred at trial by
excluding certain evidence. Finally, he raises an ineffective
assistance of trial counsel claim. We affirm the judgment of
the District Court except that, consistent with this Court’s
ordinary practice in these circumstances, we remand the case
so that the District Court may address Williams’s claim of
ineffective assistance of trial counsel in the first instance.

                               I

     On September 16, 2011, an undercover police officer
stationed himself outside Maurice Williams’s house. The
officer observed Maurice’s brother, Ronald Williams, sitting
on the front porch of the house.

     As the officer watched, Ronald engaged in a series of
apparent drug transactions. Three men approached the house,
one after the other. Ronald ushered each man inside for a
brief visit. After the men left the house, police followed them
and recovered small bags of cocaine from two of them. The
third man swallowed what appeared to be two small bags of
cocaine.

    The police continued their investigation. On October 21,
2011, an officer saw Maurice – whom the officer initially
mistook for a drug buyer – exit his house and drive away.
After stopping and searching Maurice’s car, the officer found
a substantial quantity of cocaine, marijuana, and cash. Based
on that evidence, the police obtained a search warrant for
Maurice’s residence.
                               3
     When the officers arrived at Maurice’s house, they found
Ronald again sitting on the porch. One officer spoke to
Ronald outside, while another officer entered the house to
retrieve Ronald’s keys in order to search his car. From
outside, Ronald saw the officer who was looking for the keys
move toward a table. Ronald called out: “Not there. Not
there. It’s not that table. Not there. To the left. To the left.”
Supplemental App. 200 (internal quotation marks omitted).
Later, the police officers found drugs on the table that Ronald
had been directing them away from. The officers found
additional drugs, scales, and packaging materials in the house.
They also found drugs in the pocket of a jacket that was
Ronald’s size and would have been large for Maurice. The
drugs found in the house were cocaine and marijuana.

     Ronald and Maurice Williams were indicted and tried
together. Each was charged with one count of conspiracy to
distribute cocaine and marijuana, in violation of 21 U.S.C.
§ 846. Ronald was also charged with two counts of
distribution, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C).
Ronald and Maurice were each charged with two counts of
possession with intent to distribute cocaine, in violation of 21
U.S.C. §§ 841(a)(1), (b)(1)(B)(iii), (b)(1)(C).

      At trial, the jury found Maurice guilty of all charges. The
jury acquitted Ronald on both distribution counts. The jury
could not reach a verdict on the other three counts against
Ronald (the conspiracy count and the two possession with
intent to distribute counts). The District Court therefore
declared a mistrial as to those counts. The Government then
re-tried Ronald on the conspiracy count and the two
possession with intent to distribute counts. At the second
trial, the jury found Ronald guilty on all three counts. Ronald
Williams now appeals.
                              4
                              II

      On appeal, Ronald Williams argues that there was
insufficient evidence to support his conspiracy conviction.
(He does not make a sufficiency of the evidence argument
with respect to his two convictions for possession with intent
to distribute drugs.) He also contends that, during his second
trial, the District Court wrongly excluded evidence that the
jury in the first trial had acquitted him of the distribution
counts. Finally, he claims that his trial counsel rendered
ineffective assistance.

                              A

     To convict a defendant of a drug conspiracy, the
Government must prove that the defendant entered into an
agreement with at least one other person to do something that
violates the law. United States v. Gaviria, 116 F.3d 1498,
1515 (D.C. Cir. 1997). The Government must “show that the
conspirators agreed on the essential nature of the plan, not
that they agreed on the details of their criminal scheme.” Id.
(internal quotation marks omitted).

     Ronald Williams contends that there was insufficient
evidence to establish that he entered into an agreement to
distribute drugs with his brother Maurice. When reviewing
sufficiency claims, we generally “accept the jury’s guilty
verdict” if “any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.”
United States v. Andrews, 532 F.3d 900, 903 n.1 (D.C. Cir.
2008) (internal quotation marks omitted). In so doing, we
view the evidence in the light most favorable to the
Government. See Jackson v. Virginia, 443 U.S. 307, 319
(1979).
                              5
     At his trial, Ronald Williams failed to preserve his
sufficiency claim for appellate review. Williams moved for a
judgment of acquittal after the Government concluded its
case, but he did not renew his motion after the close of all
evidence. Therefore, Williams’s “exceedingly heavy burden”
becomes “even heavier.” United States v. Lopesierra-
Gutierrez, 708 F.3d 193, 206 (D.C. Cir. 2013) (internal
quotation marks omitted). Williams ultimately must show
that upholding the conspiracy conviction would constitute “a
manifest miscarriage of justice.” Id. (internal quotation marks
omitted). A manifest miscarriage of justice occurs when the
record is “devoid of evidence pointing to guilt” or the
“evidence on a key element of the offense was so tenuous that
a conviction would be shocking.” United States v. Spinner,
152 F.3d 950, 956 (D.C. Cir. 1998) (internal quotation marks
omitted).

    Applying that especially deferential standard, we
conclude that the evidence suffices to show a conspiracy
between Ronald and Maurice to distribute drugs.

     On September 16, while the police watched, Ronald met
with two individuals at Maurice’s house. After the two men
left the house, the police stopped them and found cocaine on
them. That day, the police also observed Ronald meeting
with a third man. When the police later approached that man,
he appeared to swallow bags of cocaine. On October 21,
moreover, Maurice was caught with dealer-level quantities of
drugs after leaving his house. Then, during the search of
Maurice’s house on October 21, the officers found substantial
quantities of cocaine, marijuana, and drug packaging
materials. In addition, during that search, Ronald attempted
to divert officers from a table where drugs were later found.
In the house, the officers also found a jacket of Ronald’s size
that contained drugs.
                               6
     Although the evidence is admittedly thin, a rational jury
could conclude that both Ronald and Maurice knew about the
substantial quantities of drugs in Maurice’s house and that
both Ronald and Maurice were dealing drugs from Maurice’s
house. Putting all of the evidence together, moreover, a
rational jury could further conclude that the brothers were not
coincidentally running separate operations out of Maurice’s
house, but rather had agreed to distribute drugs, with
Maurice’s house as a base of operations. See, e.g., United
States v. Branham, 515 F.3d 1268, 1273-74 (D.C. Cir. 2008);
United States v. Childress, 58 F.3d 693, 713 (D.C. Cir. 1995);
United States v. Jenkins, 928 F.2d 1175, 1179 (D.C. Cir.
1991).

    In short, applying the especially deferential “manifest
miscarriage of justice” standard, we conclude that the record
contains sufficient evidence that Ronald Williams unlawfully
conspired with his brother Maurice to distribute drugs.

                               B

      At Ronald Williams’s first trial, the jury acquitted him of
the two drug distribution charges and hung on the conspiracy
and possession with intent to distribute counts. At his second
trial on the conspiracy and possession with intent to distribute
counts, the District Court excluded evidence that Williams
had been acquitted on the distribution counts during the first
trial. On appeal, Williams challenges that decision. We
review his evidentiary claim under the deferential abuse of
discretion standard. See United States v. Bailey, 319 F.3d
514, 517 (D.C. Cir. 2003).

     The District Court did not abuse its discretion by
excluding evidence of Williams’s prior acquittal of other
crimes. It is settled that a criminal defendant ordinarily may
not introduce evidence at trial of his or her prior acquittal of
                               7
other crimes. The hearsay, relevance, and more-prejudicial-
than-probative rules generally preclude the admission of
evidence of such prior acquittals. See United States v.
Thomas, 114 F.3d 228, 249-50 (D.C. Cir. 1997); Bailey, 319
F.3d at 518.

     Faced with that legal barrier, Williams advances a
narrower argument. According to Williams, evidence of his
prior acquittal was relevant because he was seeking to correct
mistaken speculation by the second jury that he had
previously been convicted of distribution. Evidence about the
status of a defendant’s other criminal charges may be relevant
where the jury otherwise would reasonably think that the
defendant had previously been convicted of the other
offenses. See Bailey, 319 F.3d at 518 (“We think that if the
jury inference is plausible, evidence to rebut that inference is
relevant.”).

     But here, the District Court and the parties took great
pains to conceal the first trial from the second jury. The
distribution charges from the first trial were not mentioned in
the jury’s presence. So there was no mistaken speculation to
correct. Williams notes that a police officer testified that
drugs seized from one of the alleged buyers no longer existed
because “once the case is resolved, due to limited storage
space, all narcotics are destroyed.” App. 87. In addition, the
parties stipulated that drugs seized from another alleged buyer
were “destroyed pursuant to Metropolitan Police
Department’s evidence retention guidelines.” Id. at 107.
According to Williams, those references to a “resolved” case
and “destroyed” drugs may have confused the jury into
thinking that he had already been arrested, tried, and
convicted of another drug crime. But Williams’s theory
stretches too far, particularly when reviewed under the
deferential abuse of discretion standard. After all, Williams’s
                               8
case obviously had not been resolved in its entirety, given that
he was the defendant in the then-ongoing trial. Under an
abuse of discretion standard, his theory is unconvincing: The
logical inference for the jury to draw from those snippets of
evidence was that any cases against the drug buyers had been
resolved.

     In short, the District Court did not abuse its discretion by
excluding evidence of Williams’s prior acquittal on the drug
distribution counts.

                               C

      We turn next to Williams’s claim that his trial counsel
was ineffective. He alleges that his counsel failed to provide
effective assistance during pre-trial plea negotiations and at
trial.   Consistent with this Court’s practice in these
circumstances, we remand to the District Court so that it may
consider the claim in the first instance.

     To make out a case of ineffective assistance, a defendant
must present “factual allegations that, if true, would establish
a violation” of the Sixth Amendment right to counsel. United
States v. Mohammed, 693 F.3d 192, 202 (D.C. Cir. 2012)
(internal quotation marks omitted). The defendant “must
show not only that counsel’s performance was deficient, but
that he suffered prejudice as a result.” United States v. Solofa,
745 F.3d 1226, 1229 (D.C. Cir. 2014) (citing Strickland v.
Washington, 466 U.S. 668, 687 (1984)).

     This Court allows defendants to raise ineffective
assistance claims on direct appeal, as well as in collateral
proceedings. But as the Supreme Court has stated, ineffective
assistance claims “ordinarily will be litigated in the first
instance in the district court, the forum best suited to
developing the facts necessary to determining the adequacy of
                               9
representation during an entire trial.” Massaro v. United
States, 538 U.S. 500, 505 (2003); see United States v. Bell,
708 F.3d 223, 225 (D.C. Cir. 2013). Therefore, our typical
practice on direct appeal is to remand “colorable” claims of
ineffective assistance to the district court without first
substantially analyzing the merits. See Mohammed, 693 F.3d
at 202. Although we do not “reflexively remand,” we also do
not “hesitate to remand when a trial record is insufficient to
assess the full circumstances and rationales informing the
strategic decisions of trial counsel.” Id. (internal quotation
marks omitted).

      Applying those standards, we remand here so that the
District Court may consider Williams’s ineffective assistance
of counsel claims. Williams alleges that his counsel was
ineffective in pre-trial plea negotiations and at trial. Before
Williams’s second trial, the Government extended a favorable
plea offer. Williams now contends that his counsel did not
convey that offer to him until the first day of trial, after the
offer had expired. He also claims that his counsel incorrectly
explained how his career offender status might affect his
sentencing exposure. Had Williams received proper advice,
he says, he would never have risked a trial. On top of that,
Williams also alleges that his counsel erred in several respects
at trial, including by failing to move for acquittal at the close
of evidence, failing to impeach a witness, and failing to make
certain evidentiary arguments.

      A court cannot meaningfully assess those claims without
first hearing from Williams’s trial counsel. Without evidence
from trial counsel, we cannot know what actually happened or
the reasons behind the trial counsel’s decisions. On some
occasions, even without evidence from trial counsel, we can
determine that there was no possibility of prejudice from the
allegedly deficient performance. In such cases, we therefore
                              10
may affirm rather than remand because a remand would serve
no purpose. See United States v. Pole, 741 F.3d 120, 126-27
(D.C. Cir. 2013). But this is not such a case. Therefore, the
proper course of action for us here is to remand and “allow
the district court to address the claims – and the government’s
responses – in the first instance.” Id. at 127.

                            ***

     We affirm the judgment of the District Court except that,
consistent with this Court’s ordinary practice in these
circumstances, we remand the case so that the District Court
may address Williams’s claim of ineffective assistance of
counsel in the first instance.

                                                   So ordered.